 Case 1:19-cv-00121-MAC Document 7 Filed 10/29/20 Page 1 of 4 PageID #: 385




                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE EASTERN DISTRICT OF TEXAS
                                BEAUMONT DIVISION


UNITED STATES OF AMERICA,           )
     Plaintiff,                     )
                                    )                Civ. No. 1:19-cv-00121-MAC
            v.                      )
                                    )                Judge Marcia A. Crone
EXXONMOBIL OIL CORPORATION, )
      Defendant.                    )
____________________________________)

                     JOINT MOTION TO APPROVE AND ENTER
               JOINT STIPULATION TERMINATING CONSENT DECREE

        Plaintiff, the United States of America (“United States”), on behalf of the United States

Environmental Protection Agency, and Defendant, ExxonMobil Oil Corporation, respectfully

moves this Court to approve and enter the attached Joint Stipulation Terminating Consent Decree

in order to terminate the Consent Decree in this action (ECF No. 5).

        1.     The Consent Decree was entered into by the parties to resolve allegations by

Plaintiff that Defendant had violated various requirements of Section 112(r) of the Clean Air

Act, 42 U.S.C. § 7412(r), and implementing regulations.

        2.     Defendant entered into the Consent Decree without any admission of fact or

liability and agreed to pay a civil penalty of $616,492.12, implement various compliance

requirements, arrange for an independent third party verification audit concerning compliance,

and complete a supplemental environmental project by procuring and delivering an incident

command vehicle to the City of Beaumont Fire and Rescue Service, among other terms and

conditions.

        3.     On May 3, 2019, the Court signed and entered the Consent Decree, and Defendant

began complying with the requirements of the Consent Decree.
 Case 1:19-cv-00121-MAC Document 7 Filed 10/29/20 Page 2 of 4 PageID #: 386



         4.    Paragraphs 88 and 89 of the Consent Decree provides as follows with respect to

termination:

               88. After Defendant has completed the requirements of Section VI
               (Compliance Requirements), has demonstrated satisfactory
               compliance with this Consent Decree, has complied with all other
               requirements of this Consent Decree, including those relating to
               the Independent Third Party Verification/Audit required by Section
               VII, and has paid the civil penalty and any accrued stipulated
               penalties as required by this Consent Decree, Defendant may serve
               upon the United States a Request for Termination, stating that
               Defendant has satisfied those requirements, together with all
               necessary supporting documentation.

               89. Following receipt by the United States of Defendant’s Request
               for Termination, the Parties shall confer informally concerning the
               Request and any disagreement that the Parties may have as to
               whether Defendant has satisfactorily complied with the
               requirements for termination of this Consent Decree. If the United
               States agrees that the Decree may be terminated, the Parties shall
               submit for the Court’s approval a joint stipulation terminating the
               Decree. Section XIII (Information Collection and Retention) shall
               survive termination.

(Emphasis added).

         5.    On September 11, 2020, Defendant served on the United States its Request for

Termination and certified that it had completed the requirements of the Consent Decree.

         6.    On October 21, 2020, after a thorough review, the United States agreed that

Defendant had completed the requirements of the Consent Decree.

         7.    Therefore, the parties entered into the attached Joint Stipulation Terminating the

Consent Decree, as provided in Paragraph 89, which is subject to approval and entry by the

Court.

NOW THEREFORE, based on Defendant’s completion of the requirements of the Consent

Decree, and the United States’ review and agreement that Defendant has completed the




                                                2
 Case 1:19-cv-00121-MAC Document 7 Filed 10/29/20 Page 3 of 4 PageID #: 387



requirements of the Consent Decree, Plaintiff respectfully request that the Court approve and

enter the attached Joint Stipulation Terminating the Consent Decree.

FOR PLAINTIFF THE UNITED STATES                        FOR DEFENDANT EXXONMOBIL
OF AMERICA                                             OIL CORPORATION

JONATHAN D. BRIGHTBILL                                 /s/ Jennifer L. Job
Principal Deputy Assistant Attorney General            Jennifer L. Job
Environment and Natural Resources Division             Counsel, Beaumont Complex
United States Department of Justice                    TX Bar # 24060582
                                                       Exxon Mobil Corporation
/s/ Christopher B. Witwer                              1795 Burt Street, No. 3135
RICHARD GLADSTEIN, Senior Counsel                      Beaumont, Texas 77701
DC Bar # 362404                                        (409) 240-3492
CHRISTOPHER B. WITWER, Trial Attorney                  (409) 718-1555
NY Bar # 4464418                                       jennifer.l.job@exxonmobil.com
Environmental Enforcement Section
Environment and Natural Resources Division
United States Department of Justice
P.O. Box 7611
Washington, DC 20044-7611
(202) 514-1711
(202) 598-3122
richard.gladstein@usdoj.gov
christopher.witwer@usdoj.gov

STEPHEN J. COX
United States Attorney
Eastern District of Texas

AIMEE M. COOPER
Assistant United States Attorney
United States Attorney’s Office
101 East Park Blvd., Suite 500
Plano, TX 75074
(972) 943-3597
aimee.cooper@usdoj.gov

Of Counsel:

CLARISSA H. MILLS
Office of Regional Counsel
U.S. Environmental Protection Agency, Region 6
1201 Elm Street, Suite 500
Dallas, TX 75270



                                                3
 Case 1:19-cv-00121-MAC Document 7 Filed 10/29/20 Page 4 of 4 PageID #: 388




                            CERTIFICATE OF SERVICE

       I hereby certify that on October 29, 2020, a copy of the JOINT MOTION TO APPROVE
AND ENTER JOINT STIPULATION TERMINATING CONSENT DECREE in the above-
captioned case was filed and served through the Court’s electronic case filing system.

                                          /s/ Christopher B. Witwer
                                          CHRISTOPHER B. WITWER, Trial Attorney




                                           4
